DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 01/03/2022, with respect to rejections of claims 1-6 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 1-6 under 35 U.S.C. 112(b) have been withdrawn. 

Applicant's arguments filed 01/03/2022, with respect to rejections of claims 1-6 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant’s amendments to the claims are “field of use” recitations, which generally aren’t sufficient for transforming an otherwise abstract idea into patent-eligible subject matter (See MPEP 2106). Applicant then states that the pending claims reflect an improvement to hydrocarbon technology, but fails to cite any evidence in support of this conclusion (See MPEP 2106.05(a) “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements.”).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claims 1 and 2 recite:
Claim 1: A computer-implemented method for determination of real subsoil composition or structure for applications in hydrocarbon industries, method comprising:
- receiving a model representing the real subsoil, said model comprising at least one parametric volume describing a geological formation in said model, said volume having a plurality of cells; 
- for each cell in the plurality of cells, determining a quality index as a function of a respective position of the cell in the geological formation; 
- receiving a set of facies, each facies in said set being associated with a proportion and a quality index ordering in said formation; 
- associating a facies to each cell, said association comprising: 
/a/ selecting a cell with a lowest quality index within cells in the plurality of cells having no facies associated to; 
/b/ associating, to said cell, a facies with a lowest Quality index ordering within facies of the set of facies for which the respective proportion is not reached in the formation; 
/c/ reiterating steps /a/ to /c/ until all cells in the plurality of cells are associated with a facies.

Claim 2: A computer-implemented method for determination of real subsoil composition or structure for applications in hydrocarbon industries, the method comprising:
- receiving a model representing the real subsoil, said model comprising at least one parametric volume describing a geological formation in said model, said volume having a plurality of cells, the number of cells in the plurality of cells being M; 
- for each cell in the plurality of cells, determining a quality index as a function of a respective position of the cell in the geological formation; 
- receiving a property distribution; 
- determining M random draws of property value based on the property distribution, said random draws having a respective property order so that, for any first random draw of a first property value and with a first property order and for any second random draw of a second property value and with a second property order, if the second property value is greater than the first property value, then the second property order is strictly greater than the first property order; 
- associating a property value to each cell, said association comprising: 
/a/ selecting a cell with a lowest quality index within cells in the plurality of cells having no property associated to; 
/b/ associating, to said cell, a random draw of property value in the M random draws with a lowest property order within random draws that have not been associated yet with a cell; 
/c/ reiterating steps /a/ to /c/ until all cells in the plurality of cells are associated with a property.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are "additional elements".

Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, mental processes - concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
For example, steps of: 
- receiving a model representing the real subsoil, said model comprising at least one parametric volume describing a geological formation in said model, said volume having a plurality of cells (receiving a model on a memory device); 
- for each cell in the plurality of cells, determining a quality index as a function of a respective position of the cell in the geological formation (look at cell positions and parameters of received data and make a decision); 
- receiving a set of facies, each facies in said set being associated with a proportion and a quality index ordering in said formation (receiving data); 
- associating a facies to each cell, said association comprising: 
/a/ selecting a cell with a lowest quality index within cells in the plurality of cells having no facies associated to (select based on observation); 
/b/ associating, to said cell, a facies with a lowest Quality index ordering within facies of the set of facies for which the respective proportion is not reached in the formation (associate based on observation); 
/c/ reiterating steps /a/ to /c/ until all cells in the plurality of cells are associated with a facies (iteration);
are treated as belonging to mental process grouping.
Similar limitations comprise the abstract ideas of Claims 2, 5, and 6.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements:
Claim 1: a computer, applications in hydrocarbon industries
Claim 2: a computer, applications in hydrocarbon industries
Claim 5: a device, applications in hydrocarbon industries, an interface (2x), a circuit (2x) 
Claim 6: a device, applications in hydrocarbon industries, an interface (2x), a circuit (3x)
The additional elements in the preambles of "a computer” and “a device" is not qualified for a meaningful limitation because it merely implements a generally recited apparatus to perform the method, which is not qualified as a particular machine. “Applications in hydrocarbon industries” is not meaningful because it is merely intended use of the device or method. Based on page 15 of the specification, "circuit" has a scope that includes a computer processor and "interface" has a scope that includes inputs/outputs of the computer processor. Merely, implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.0 5(f), is not sufficient integrate a judicial exception into a practical application. Accordingly, these 
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicia I exception into a practical application. Therefore, the claims are directed to a judicia I exception and require further analysis under the Step 2B.
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). Under Step 2B, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea does not qualify as significantly more than the abstract idea itself.
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 3 and 4 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        03/02/2022

/DANIEL R MILLER/Primary Examiner, Art Unit 2863